UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7258


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MUSTAFA MUHAMMAD,

                   Defendant - Appellant.



                                     No. 17-7430


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MUSTAFA MUHAMMAD,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:14-cr-00055-REP-DJN-1)


Submitted: December 21, 2017                             Decided: December 28, 2017
Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mustafa Muhammad, Appellant Pro Se. Heather Hart Mansfield, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In No. 17-7258, Mustafa Muhammad appeals the denial of his motion for recusal,

and in No. 17-7430, he appeals the denial of his Fed. R. Crim. P. 33 motion for new trial.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Muhammad, No. 3:14-cr-00055-

REP-DJN-1 (E.D. Va. Sept. 12, 2017; Oct. 11, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3